Citation Nr: 1008050	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) with major 
depression with psychotic features.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In March 2009, the 
Veteran testified at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his personal hearing, the Veteran testified that his 
service-connected PTSD is worse than represented by the 30 
percent rating.  He also indicated that he has not been able 
to be employed for a long time and is treated by a physician 
at the Jamaica Plain VA facility.  When reference is made to 
pertinent medical records, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the Veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

The Veteran also testified that he had not been examined 
since 2005 and indicated his willingness to report for a 
current VA examination.  As the Veteran has asserted that his 
service-connected disability has worsened since his last 
examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file copies of the Veteran's treatment 
records from the Jamaica Plain and/or 
West Roxbury VA treatment facility, dated 
from January 2005 forward.  

2.  Thereafter, schedule the Veteran for 
a VA psychiatric examination.  The claims 
folder should be provided to the examiner 
for review.  All indicated tests should 
be conducted.

Following examination of the Veteran, the 
examiner should identify what symptoms, 
if any, the Veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
PTSD with major depression with psychotic 
features.  The examiner must conduct a 
detailed mental status examination.

The examiner must also discuss the 
effect, if any, of the Veteran's PTSD 
with major depression with psychotic 
features on his social and industrial 
adaptability.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the Veteran's PTSD with major 
depression with psychotic features 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM- IV) and explain the 
significance of the score.

The examiner should also opine as to 
whether the Veteran's service-connected 
PTSD with major depression with psychotic 
features alone prevents him from engaging 
in a substantially gainful occupation, 
and if so, the timeframe of that 
impairment.  

A rationale for all conclusions reached 
should be provided.

3.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If the claims remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issues on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

